838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert W. JOHNSON;  August T. Stern, Jr., Thomas C. Doyle;James Lee Porter;  Earl D. Ryer;  Equal EmploymentOpportunity Commission;  Mitchell Paris;Robert L. Robey, Plaintiff-Appellees,v.MAYOR AND CITY COUNCIL OF BALTIMORE, a MunicipalCorporation, Defendant- Appellant,Hyman A. Pressman, as chairman;  Donald D. Pomerleau;Calhoun Bond;  Edward C. Heckrotte, Sr.;  Charles Daugherty;Paul C. Wolman;  Curt Heinfelden, as Members of the Boardof Trustees, Fire and Police Employees Retirement System ofthe City of Baltimore, Defendants.
No. 86-2107.
United States Court of Appeals, Fourth Circuit.
March 3, 1987.

J. Shawn Alcarese, Assistant City Solicitor (Benjamin L. Brown, City Solicitor;  Ambrose T. Hartman, Deputy City Solicitor, on brief), for appellants.
Harriet E. Cooperman (William H. Engelman;  Kaplan, Heyman, Greenberg, Engelman & Belgrad, P.A.;    Paul D. Bekman, on brief), for appellees.
Before HARRISON L. WINTER, Chief Judge, JAMES DICKSON PHILLIPS, Circuit Judge, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Pursuant to our order, the district court made an award of attorneys' fees and expenses for services performed and expenses incurred in the appellate phase of this litigation.  The application for fees was made to us in the first instance.


2
The City appeals contending that the fee petition was not timely, the district court lacked sufficient data on which to make the award, and the district court improperly computed the fee at current market rates when counsel had agreed to charge at less than current market rates because of the limited financial resources of their clients.


3
We have examined the record and weighed the arguments, and we see no merit in these contentions.  The local district court rule prescribing the time for filing a petition for fees has no application to a petition filed with us for services rendered before us.  The district court had an adequate record on which to make an award.  If the City controverted the accuracy or necessity of any item of charge, it was its duty to litigate the same.  It was proper to compute fees at current market rates even when counsel had agreed to take less in the event an award was not made.


4
We affirm the judgment of the district court and direct it upon remand, on submission by plaintiffs of the time and expenses of counsel and the appropriate market rates, to increase its award to compensate counsel for their services and expenses in this appeal.


5
AFFIRMED AND REMANDED.